PATTERSON, Judge.
Freddie Harris appeals the stimmary denial of his petition for writ of error coram nobis. The only allegation cognizable under the remedy is appellant’s allegation of ineffective assistance of counsel, based on the following ground: Counsel failed to “inform his client of the true working of the mandatory provisions of the habitual felony offender act and deliberately informed his client that if he refused to accept the plea agreement he would automatically be given the Habitual Felony Offender Act and a life-without parole sentence term.”
The trial court did not err in denying appellant’s petition without an evidentiary hearing because his allegation was insufficient. Appellant failed to satisfy the “prejudice” requirement of Hill v. Lockhart, 474 U.S. 52, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985), for he did not allege in his petition that, had counsel been effective, he would have pleaded not guilty and insisted on going to trial.
Accordingly, this cause is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.